internal_revenue_service department of the treasury washington d c number release date index no telephone number legend refer reply to cc fip plr-119008-00 date date person to contact trust operating partnership subsidiary a subsidiary b subsidiary c subsidiary d date state x a dear this ruling responds to a letter dated date as well as subsequent correspondence submitted on behalf of trust requesting a ruling concerning the treatment of certain reimbursement payments under sec_856 of the internal_revenue_code facts trust a state x corporation elected to be treated as a real_estate_investment_trust reit effective for its tax_year ended date trust’s multi-family properties property interests and business_assets are owned by and its operations are conducted through operating partnership trust currently is the sole general_partner of and an owner of a partnership_interest of approximately a percent in operating partnership operating partnership owns and operates directly and through partnerships and limited_liability companies in which it owns substantially_all of the economic interests multifamily apartment communities trust through operating partnership owns interests in subsidiary a subsidiary b subsidiary c and subsidiary d the subsidiaries trust through operating partnership does not own percent or more of the voting_stock of any of the subsidiaries but owns at least percent of the nonvoting_stock of each of the subsidiaries each of the subsidiaries will join with trust to make an election under sec_856 of the code to have each of the subsidiaries be treated as a taxable_reit_subsidiary effective date plr-119008-00 the sole purpose of trust is to serve as the general_partner of and to own units of operating partnership operating partnership owns an economic_interest of percent or more in each of the subsidiaries as part of a restructuring of its employment arrangements certain executive officers of trust who have been employed by operating partnership will now be employed by trust moreover certain executive officers who have been employed by the subsidiaries will now be employed by trust trust will enter into one or more sharing agreements with operating partnership and the subsidiaries pursuant to which trust will agree to share the executives with operating partnership and the subsidiaries with respect to operating partnership trust will pay the expenses associated with the executives that are attributable to time spent by the executives working on behalf of operating partnership including salaries benefit plans and fringe_benefits in this regard trust intends to adopt a stock_option plan for these executives pursuant to operating partnership’s partnership_agreement the salaries and other costs related to the executives that are attributable to time spent by those executives in connection with the operation of operating partnership will be reimbursed by operating partnership the partnership_agreement provides that all such reimbursements are treated for federal_income_tax purposes as expenses of operating partnership incurred on its behalf and not as expenses of the general_partner moreover trust will also pay the expenses associated with the executives’ time spent working on behalf of the subsidiaries including salaries benefit plans and fringe_benefits each of the subsidiaries will agree to reimburse trust for its proportionate share of the expenses associated with the executives each of the subsidiaries will deduct as expenses its proportionate share of the expenses associated with the executives’ time spent working on behalf of the subsidiary pursuant to the reimbursement arrangements the amount of costs to be reimbursed will be determined on an arm’s length basis and will include a proportionate share of the costs reasonably related to the performance of services by the executives including a proportionate share of the executives’ salaries and benefit plans which includes the spread on any stock_options issued the proportionate share of costs will be determined on the basis of the relative amount of time such executives spend performing services for operating partnership or the respective subsidiaries as applicable trust represents that neither trust operating partnership nor the subsidiaries i is in the business of providing services of the type that will be covered by these reimbursement arrangements or ii will derive any profit from this reimbursement arrangement trust will not deduct any of the subsidiaries’ or operating partnership’s share of the reimbursed plr-119008-00 costs as expenses trust will treat the reimbursements as a repayment of a non-interest bearing advance to the extent that sec_7872 of the code applies to either the advances made by trust on behalf of operating partnership or to the advances made by trust on behalf of the subsidiaries trust will account for any amounts imputed on such advances in a manner that is consistent with the requirements of sec_7872 of the code in computing its real_estate_investment_trust_taxable_income law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from the categories of income listed in sec_856 through h sec_856 provides that at least percent of a reit’s gross_income must be derived from the categories of income listed in sec_856 through i sec_1_856-3 of the income_tax regulations provides that a reit that is a partner in a partnership will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share sec_1_856-2 provides that the term gross_income has the same meaning as that term has under sec_61 of the code and the regulations thereunder sec_61 of the code defines gross_income as all income from whatever source derived in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric owned all of the stock of a subsidiary_corporation that was also a ric the parent and the subsidiary shared the same facilities and some of the same personnel pursuant to an agreement the parent ric paid all of the overhead expenses including personnel costs the subsidiary then would reimburse the parent for its pro_rata share of the expenses determined on an arms’ length basis neither the parent nor the subsidiary ric was in the business of providing services of the type that were reimbursed the issue considered in the revenue_ruling was whether reimbursements received by the parent were gross_income for purposes of the gross_income_test of sec_851 of the code if the reimbursements were considered gross_income to the parent the parent would not have satisfied the sec_851 gross_income_test the service held that the reimbursement payments paid_by the subsidiary to the parent represented funds advanced by the parent ric on behalf of the subsidiary accordingly the advanced funds were not includible in the parent ric’s gross_income and were therefore excluded from the application of sec_851 plr-119008-00 in a situation similar to that described in revrul_84_138 trust will incur overhead and personnel costs on behalf of operating partnership and the subsidiaries and operating partnership and the subsidiaries will reimburse trust for their pro_rata share of these expenses determined on an arm’s length basis furthermore neither trust operating partnership nor the subsidiaries is in the business of providing services of the type that will be covered by these reimbursement arrangements trust has represented that neither trust operating partnership nor the subsidiaries will profit from the reimbursement arrangement based on the holding in revrul_84_138 the reimbursement of expenses is a repayment of amounts advanced by trust and is not includible in gross_income accordingly we conclude that the proposed reimbursement payments to be made by operating partnership and the subsidiaries to trust will not constitute gross_income to trust for purposes of sec_856 of the code holding based upon the information submitted and representations made in the ruling_request we hold that amounts paid_by operating partnership and the subsidiaries to trust under the cost reimbursement arrangement described above will not constitute gross_income to trust for purposes of sec_856 except as specifically ruled upon above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in particular no opinion is expressed whether trust qualifies as a reit under sec_856 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file we are sending a copy of this ruling letter to your authorized representative sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
